         Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 1 of 23




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :     CRIM. NO. 1:19-CR-259-03
                                              :
        v.                                    :     (Judge Jones)
                                              :
                                              :     (Magistrate Judge Carlson)
ANDERSON ORTIZ                                :

                            MEMORANDUM AND ORDER

   I.        Introduction

        Anderson Ortiz is a young man whose youth has been marked by criminal

activity beginning when he was a juvenile, including escape, drug trafficking and

firearms charges. In addition, Ortiz is now charged federally with conspiracy to

distribute controlled substances, delivery of controlled substances, and possession

of firearms in furtherance of this drug trafficking activity. Ortiz has also been

charged with possession of contraband while in prison. (Doc. 152 Ex, B). Thus,

Anderson Ortiz is a criminal defendant who is alleged to have persisted in criminal

activity even while he has been confined in jail. Simply put, it is alleged that Ortiz

cannot even obey society’s rules when he is held in jail.

        Notwithstanding this constellation of factors which cautions against the

defendant’s release, this case now comes before us for consideration of a motion for

temporary release of the defendant filed pursuant to 18 U.S.C. § 3142(i), which

provides that:
                                          1
       Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 2 of 23




      The judicial officer may, . . ., permit the temporary release of the
      person, in the custody of a United States marshal or another appropriate
      person, to the extent that the judicial officer determines such release to
      be necessary for preparation of the person’s defense or for another
      compelling reason.

18 U.S.C. § 3142 (i).

      In the instant case, the “compelling reason” which the defendant asserts

justifies the defendant’s temporary release from pre-trial detention is the COVID-19

pandemic that is sweeping the nation, and the dangers of infection which may result

from close confinement in a custodial setting. This motion is fully briefed by the

parties, and we have afforded all parties the opportunity to make evidentiary

presentations in support of their respective positions regarding temporary release for

the defendant. Therefore, this motion is ripe for resolution.

      We acknowledge the gravity of the defendant’s concerns, which are shared by

all Americans as this nation faces a pandemic without precedent in the past century

of our nation’s history. In addressing the instant motion, we must assess these

individual medical concerns, apply the legal benchmarks mandated by Congress,

and weigh these concerns against the important societal interests promoted by the

Bail Reform Act, which calls for the detention of those defendants who present a

danger to the community. Having conducted an individualized assessment of the

facts and circumstances presented in this case, for the reasons set forth below it is

ordered that the motion for temporary release is DENIED.


                                          2
          Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 3 of 23




   II.      Factual Background and Procedural History

         On August 14, 2019, the defendant was charged by way of a criminal

complaint with the distribution of a controlled substance in violation of 21 U.S.C. §

841(a). Following the defendant’s arrest, the United States moved pursuant to 18

U.S.C. § 3142 to detain the defendant pending trial. Initial proceedings were then

conducted in this case on August 15, 2019.

         At the time of these initial proceedings, the probation office prepared a

comprehensive pre-trial services report, which provided the following information

concerning the defendant’s social and medical history, prior history of substance

abuse, and criminal record: The defendant was 20 years old at the time of his arrest

and was a lifelong resident of Harrisburg, Pennsylvania. He was living with his

grandmother and his uncle at the time, and he was reportedly working at his sister’s

business, although his employment information was not verifiable. He reported that

he had asthma and back pain but was otherwise in good health, and he used illicit

substances beginning when he was 11 years old. Ortiz’s criminal history began when

he was 12 years old and included juvenile adjudications for possession of controlled

substances, escape, and possession of firearms by a minor. The report indicated that

Ortiz posed a risk of flight and a danger to the community based on the following

characteristics: the defendant’s substance abuse and criminal history, his




                                         3
       Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 4 of 23




unexplained assets and lack of verifiable employment, the nature of the instant

offenses, and his history of violent behavior.

      Following these initial proceedings, we ordered the defendant detained

pursuant to 18 U.S.C. § 3142, finding that the defendant presented a risk of flight

and danger to the community, and that there was no condition or combinations of

conditions which could assure the safety of the community or the defendant’s

appearance in court as required. On this score, we specifically found that the

following factors supported the pre-trial detention of the defendant: his prior

criminal history, a history of violence or use of weapons, prior failure to appear in

court and prior attempts to evade law enforcement.

      Ortiz was then indicted on these federal charges on September 11, 2019. Initial

proceedings were held on September 24, 2019, and we ordered the defendant’s

continued detention at that time. Following these initial proceedings, a superseding

indictment was filed, charging the defendant with additional drug trafficking

charges, as well as possession of a firearm in furtherance of this drug trafficking

activity. Initial proceedings were held with respect to the charges filed in the

superseding indictment, and we again ordered the defendant’s continued detention.

      While Ortiz was in custody awaiting trial on these federal charges, it was

alleged that he was found to be in possession of contraband in prison, a violation of

state law. This contraband possession case is pending against Ortiz and provides


                                          4
          Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 5 of 23




graphic proof of the defendant’s recidivism since Anderson Ortiz has been charged

with crimes committed while he was in jail awaiting trial for these federal crimes.

      The instant motion for temporary release does not focus upon or directly

challenge any of these initial detention findings or determinations. Instead, the

defendant’s motion for release rests upon a concern shared by all: the risk of

infection due to the current coronavirus pandemic. As the defendant notes, this risk

of community spread is heightened in a custodial setting, where the very nature of

confinement limits the ability of individuals to engage in the type of social isolation

that is recommended to curb the spread of this disease. In addition, the defendant

contends that he has asthma, which puts him at a higher risk of contracting the virus.

      The Government, in turn, opposes this motion, arguing that the defendant has

not met his burden to justify his release pending trial. We agree, and for the reasons

that follow, we will deny the defendant’s motion.

   III.    Discussion

           A. Temporary Release Under 18 U.S.C. § 3142

      While cast as a motion seeking temporary release under 18 U.S.C. § 3142 (i),

this motion is best understood and evaluated in the context of the Bail Reform Act

as a whole. In the Bail Reform Act, 18 U.S.C. § 3141, et seq., Congress created a

comprehensive set of statutory guidelines governing release and detention decisions

for criminal cases in federal court. As one court has recently observed:


                                          5
       Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 6 of 23




      Before this Court can turn to the analysis under 18 U.S.C. § 3142(i), it
      is essential to look at the overarching structure of the statute. The
      fundamental precept of the Bail Reform Act mandates the release of
      individuals so long as the court can be reasonably assured the defendant
      does not pose a flight risk or danger to the community. 18 U.S.C. §
      3142. To the extent that conditions, or a combination of conditions, can
      be fashioned to reasonably provide such assurances, the individual must
      be released, as detention is “the carefully limited exception.” Id.; see
      also United States v. Salerno, 481 U.S. 739, 755 (1987).

      In assessing what conditions, if any, can be fashioned, judges are
      directed to take into account available information pertaining to the
      factors identified under 18 U.S.C. § 3142(g). Those factors include the
      nature and circumstances of the offense charged, including whether it
      involves controlled substances or firearms; the weight of the evidence
      against the defendant; the defendant’s history and characteristics
      (including history relating to drug abuse, defendant’s criminal history,
      and record of appearing at court proceedings); whether the detainee was
      on probation, parole, or other court supervision at the time of the
      allegedly offensive conduct; and the nature and seriousness of the
      danger to any person or the community posed by the defendant’s
      release. 18 U.S.C. § 3142(g). Ultimately, the information provided in
      each case aids in the individualized assessment that will result in the
      release or the detention of the person.

United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar. 27, 2020).

      Beyond this individualized assessment mandated by law, the Bail Reform Act

also enjoins us to weigh release and detention decisions against a series of statutory

presumptions. Principal among these presumptions which guide us in this custodial

calculus are a series of statutory presumptions in favor of detention for defendants

charged with violent crimes, serious drug trafficking offenses, or crimes involving

the sexual exploitation of the most vulnerable in society, our children. As to these

defendants, “[s]ubject to rebuttal by the person, it shall be presumed that no
                                          6
        Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 7 of 23




condition or combination of conditions will reasonably assure the appearance of the

person as required and the safety of the community if the judicial officer finds that

there is probable cause to believe that the person committed,” one of these

enumerated offenses. 18 U.S.C. § 3142 (e)(3). In this regard, it is also well-settled

that an “indictment [charging an enumerated offense] is sufficient to support a

finding of probable cause triggering the rebuttable presumption of dangerousness

under § 3142(e).” United States v. Suppa, 799 F.2d 115, 119 (3d Cir. 1986).

      Cast against this comprehensive statutory scheme prescribing the procedure

for making initial bail and detention decisions, § 3142(i) constitutes a limited safety

valve provision, enabling courts to re-examine detention decisions “to the extent that

the judicial officer determines such release to be necessary for preparation of the

person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i). Until

recently, there was a relative paucity of case law construing for us what would

constitute a “compelling reason” justifying the temporary release of a previously

detained defendant. Of late, however, a rising tide of case law has construed the

meaning and reach of § 3142(i) in the context of continuing custody decisions in the

age of coronavirus.

      From these cases a few guiding principles have emerged. First, the very nature

of the standard prescribed by statute—which requires a showing of some

“compelling reason” to warrant temporary release from custody—suggests that such


                                          7
          Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 8 of 23




motions must meet exacting standards and “the few courts that have ordered

temporary release on the basis of such a condition have done so only ‘sparingly’ and

typically in order ‘to permit a defendant’s release where, for example, he is suffering

from a terminal illness or serious injuries[,]’ ” United States of America v. Lee, No.

19-CR-298 (KBJ), 2020 WL 1541049, at *3 (D.D.C. Mar. 30, 2020) (quoting United

States v. Hamilton, No. 19-CR-54-01, 2020 WL 1323036, at *2 (E.D.N.Y. Mar. 20,

2020)).

      Second, like the initial decision to detain, a determination of whether a movant

has shown compelling reasons justifying temporary release is an individualized

judgment which takes into account the unique circumstances of each case and each

defendant. Thus, courts have allowed for temporary release where a defendant’s

specific circumstances presented a compelling and immediate need for release. For

example, release of a defendant is permitted under § 3142(i) when that defendant is

suffering from a terminal illness or serious injuries. See, e.g., United States v.

Scarpa, 815 F. Supp. 88 (E.D.N.Y. 1993) (permitting release of defendant suffering

from terminal AIDS that could no longer be managed by correctional authorities);

see also United States v. Cordero Caraballo, 185 F. Supp. 2d 143 (D.P.R. 2002)

(permitting release where defendant sustained “serious” and “grotesque” gunshot

wounds, suffered a heart attack, underwent an emergency tracheotomy, was partially

paralyzed, could not use his hands, and had open and infected wounds about his


                                          8
       Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 9 of 23




body, and where the United States Marshal’s Service reused to take custody of him

until his wounds closed).

      There is a necessary corollary to this principle, calling for an individualized

and specific showing of a compelling reason to satisfy the movant’s burden of proof

under § 3142(i). Cases construing § 3142(i) generally “have rejected emergency

motions for release of otherwise healthy and potentially violent defendants based

solely on the generalized risks that COVID-19 admittedly creates for all members

of our society.” United States v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at

*6 (D.D.C. Mar. 30, 2020) (citing United States v. Cox, No. 19-cr-271, 2020 WL

1491180 (D. Nev. Mar. 27, 2020)); United States v. Green, No. 19-cr-304, 2020 WL

1477679 (M.D. Fla. Mar. 26, 2020); United States v. Steward, No. 20-cr-52, 2020

WL 1468005 (S.D.N.Y. Mar. 26, 2020); United States v. Hamilton, No. 19-cr-54,

2020 WL 1323036 (E.D.N.Y. Mar. 20, 2020); see also United States v. Clark, No.

19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020). Rather, at a

minimum courts have typically required proof of a “[d]efendant’s particular

vulnerability to the disease [in order to] constitute a compelling reason for release

under § 3142(i).” United States of Am. v. Keith Kennedy, No. 18-20315, 2020 WL

1493481, at *4 (E.D. Mich. Mar. 27, 2020), reconsideration denied sub nom. United

States v. Kennedy, No. 18-20315, 2020 WL 1547878 (E.D. Mich. Apr. 1, 2020).




                                         9
       Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 10 of 23




      The United States Court of Appeals for the Third Circuit has very recently

underscored for us the necessity of a more particularized showing of a compelling

need for release beyond proof of the generalized risks posed by COVID-19 when a

prisoner seeks release from jail. Addressing this question in another custodial

setting, petitions for compassionate release from custody, the court of appeals stated

in terms that are equally applicable here that:

      We do not mean to minimize the risks that COVID-19 poses in the . . .
      prison system, particularly for inmates . . . . But the mere existence of
      COVID-19 in society and the possibility that it may spread to a
      particular prison alone cannot independently justify . . . release.

United States of America v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir.

Apr. 2, 2020).

      Finally, any determination of whether a movant has established compelling

reasons which now warrant temporary release from custody must take into account

the important considerations of public safety and flight which animated the original

decision to detain the offender pending trial. Thus, “in considering the propriety of

temporary release, the court would need to balance the reasons advanced for such

release against the risks that were previously identified and resulted in an order of

detention.” United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar.

27, 2020). In practice, therefore, a decision on a motion seeking release under §

3142(i) entails an informed judgment assessing both individual health concerns and

broader public safety interests. In reaching these judgments the court must:

                                          10
       Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 11 of 23




      [E]valuate at least the following factors: (1) the original grounds for the
      defendant’s pretrial detention, (2) the specificity of the defendant’s
      stated COVID-19 concerns, (3) the extent to which the proposed release
      plan is tailored to mitigate or exacerbate other COVID-19 risks to the
      defendant, and (4) the likelihood that the defendant’s proposed release
      would increase COVID-19 risks to others. The court will not
      necessarily weigh these factors equally, but will consider them as a
      whole to help guide the court’s determination as to whether a
      “compelling reason” exists such that temporary release is “necessary.”
      § 3142(i)

United States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan.

Mar. 25, 2020).

      In addition, a defendant seeking pretrial release must demonstrate that he does

not pose a risk of flight or a danger to the community. This remains the case even

where COVID-19 has been reported in the correctional institution where the

defendant is housed. In such instances we are still enjoined to carefully consider the

public safety and risk of flight considerations mandated by law which led to the

initial detention of the defendant. Indeed, it appears that this may often be the

determining factor for many defendants seeking pretrial release from such

institutions. See, e.g., United States v. Gumora, 2020 U.S. Dist. LEXIS 65749

(S.D.N.Y. Apr. 14, 2020) (denying release to defendant with HIV; asthma; high

blood pressure; and various heart conditions including arrhythmia, tachycardia, and

bradycardia despite an outbreak in the prison facility involving 13 confirmed cases

because the defendant could not be trusted on conditions of release); United States

v. Porter, 2020 U.S. Dist. LEXIS 64060 (E.D. Mich. Apr. 13, 2020) (denying release

                                          11
       Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 12 of 23




to defendant with asthma and COPD despite some 184 confirmed cases of COVID-

19 with at least two deaths because the defendant could not be trusted on release

conditions); United States v. Passley, 2020 U.S. Dist. LEXIS 62814 (E.D.N.Y. Apr.

9, 2020) (denying release to inmate in an institution with an outbreak of 12

individuals where defendant had a compromised immune system, but presented as a

flight risk who had violated conditions of release in the past); United States v.

Conley, 2020 U.S. Dist. LEXIS 66610 (S.D.N.Y. Mar. 31, 2020) (defendant not

released despite multiple inmates testing positive and his underlying medical

conditions because he could not be trusted on conditions of release). But see United

States v. McDuffie, 2020 U.S. Dist. LEXIS 59594 (S.D.N.Y. Apr. 3, 2020) (granting

presentence release for defendant with rheumatoid arthritis, high blood pressure, and

cardiac issues where cases in the correctional institution increased rapidly in a few

days and where conditions of release could be imposed to assure safety); and United

States v. Jackson, 2020 U.S. Dist. LEXIS 68045 (E.D.N.Y. Apr. 17, 2020) (granting

release where defendant had asthma with an inhaler, could be trusted on release

conditions, and facility saw a dramatic increase in cases with inadequate testing

capabilities).

       It is against this statutory backdrop that we evaluate the instant request for

temporary release from custody.




                                         12
       Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 13 of 23




          B. The Defendant’s Motion for Temporary Release Will Be Denied.

      Our analysis of this motion begins with the proposition that “[w]hile the

COVID-19 pandemic has given rise to exceptional and exigent circumstances that

require the prompt attention of the courts, it is imperative that they continue to

carefully and impartially apply the proper legal standards that govern each

individual’s particular request for relief.” United States v. Roeder, No. 20-1682,

2020 WL 1545872, at *3 (3d Cir. Apr. 1, 2020). In this case, our careful and

impartial application of the legal standards mandated by § 3142(i), requires us to

assess both the public safety grounds for the defendant’s initial detention as well as:

(1) the specificity of the defendant’s stated COVID-19 concerns; (2) the extent to

which the proposed release plan is tailored to mitigate or exacerbate other COVID-

19 risks to the defendant; and (3) the likelihood that the defendant’s proposed release

would increase COVID-19 risks to others.

      Turning first to an individualized evaluation of the defendant’s COVID-19

concerns, our assessment begins with a recognition of the unprecedented health care

crisis presented by the coronavirus pandemic. However, it is clear that under

§ 3142(i), we cannot grant release of a defendant previously deemed to be a danger

to public safety or a risk of flight “based solely on the generalized risks that COVID-

19 admittedly creates for all members of our society.” United States v. Lee, No. 19-

CR-298 (KBJ), 2020 WL 1541049, at *6 (D.D.C. Mar. 30, 2020). This is true even


                                          13
       Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 14 of 23




when an institution has experienced confirmed cases of COVID-19 among staff and

inmates. See e.g., Porter, 2020 U.S. Dist. LEXIS 64060; Passley, 2020 U.S. Dist.

LEXIS 62814.

      In the instant case, Ortiz contends that he suffers from asthma, but beyond his

declaration there is no clinical evidence confirming this diagnosis, no indication that

he takes any medication for this condition, and no evidence that he experiences

difficulties because of his condition. To the contrary, at the time he was arrested,

Ortiz reported that he was not taking any medications. Moreover, simply alleging

the existence of a medical condition, while a prerequisite for a motion for temporary

release, standing alone is not sufficient to justify release. See, e.g., United States v.

Brown, Crim. No. 1:19-CR-259 (M.D. Pa. May 4, 2020) (denying pretrial release

for defendant suffering from asthma, high blood pressure, diabetes, and various

mental health issues); United States v. Serrano-Munoz, Crim. No. 1:17-CR-233

(M.D. Pa. Apr. 29, 2020) (denying release for defendant with type-2 diabetes and

high blood pressure); United States v. Young, 2020 U.S. Dist. LEXIS 76573 (N.D.

Ind. Apr. 30, 2020) (denying release for diabetes, diabetic retinopathy, high blood

pressure, and high cholesterol). These cases are particularly important to our analysis

here, as the defendant has not provided us with medical records concerning his

condition.




                                           14
       Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 15 of 23




      Moreover, the defendant does not provide us with any evidence to suggest that

his proposed release would mitigate his risk to exposure of COVID-19 or the risk to

others. Rather, the motion asserts generally that Dauphin County Prison has recently

tested its staff and inmates and have at least twenty-one confirmed cases of COVID-

19 within the prison, and he asserts that the prison does not allow for proper

compliance with procedures that tend to limit the spread or exposure of the virus.

Indeed, according to updates from the United States Marshals Service, Dauphin

County Prison has seen at least twenty-one confirmed cases of COVID-19 in its

facility. Exacerbating this development is the fact that these cases are largely

comprised of asymptomatic carriers—those notoriously difficult to diagnose and

contain.

      While this development has given us some pause, and indeed makes this a

closer case, we must still weigh these health concerns against the substantial public

safety considerations which led us to order the defendant’s detention in the first

instance. In this case, the following factors, unique to the defendant, compelled the

decision to detain the defendant as a risk of flight and danger to the community. On

this score, we found that his prior criminal history, history of violence or use of

weapons, prior failure to appear in court and prior attempts to evade law enforcement

were particularly troubling. Indeed, the defendant was adjudicated delinquent on an

escape charge as well as drug trafficking and firearms charges, charges that mirror


                                         15
       Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 16 of 23




the instant federal offenses in this case. In addition, Ortiz has encountered further

legal trouble since his detention hearing, having been charged with possession of

contraband while detained in Dauphin County Prison. (Doc. 152-2, at 2). This is a

profoundly disturbing fact since it indicates that Ortiz has refused to obey the law

even when he has been held in jail. The defendant’s motion does not address these

very serious and grave considerations that ultimately led to the defendant’s detention

in the first instance, nor does it consider the risk to the community should the motion

for release be granted.

      Nor has Ortiz provided us with a meaningful release plan. In this regard, we

are constrained to note that Ortiz has presented us with no responsible third party

custodian which would mitigate this grave risk of light or danger to the community.

Thus, Ortiz invites us to offer him an alternative to pre-trial detention without

explaining what that alternative might be.

      Finally, to the extent the defendant raises Eighth Amendment concerns

relating to a prisoner’s incarceration in a custodial setting during this pandemic, this

argument fails as a matter of law for several reasons. At the outset, Ortiz’s reliance

upon the Eighth Amendment is misplaced. As a legal matter it is well-settled that

“[p]retrial detainees are not within the ambit of the Eighth Amendment but are

entitled to the protections of the Due Process clause.” Boring v. Kozakiewicz, 833

F.2d 468, 471 (3d Cir. 1987). We note that the defendant is a pretrial detainee, and


                                          16
       Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 17 of 23




as such, does not have a claim under the Eighth Amendment regarding the conditions

at Dauphin County Prison. See Graham v. Connor, 490 U.S. 386, 392 n. 6 (1989)

(holding that “the Eighth Amendment's Cruel and Unusual Punishments Clause does

not apply until ‘after sentence and conviction’”); Hubbard v. Taylor, 399 F.3d 150,

166 (3d Cir. 2005). Rather, a pretrial detainee’s claims regarding the conditions of

his confinement fall within the ambit of the Fifth Amendment’s Due Process clause,

and the proper inquiry is “whether [the conditions of confinement] amount to

punishment of the detainee.” Bell v. Wolfish, 441 U.S. 520, 535 (1979); see also

Davis v. City of Philadelphia, 284 F.Supp.3d 744, 752 (E.D. Pa. 2018); Umarbaev

v. Lowe, 2020 WL 1814157 (M.D. Pa. April 9, 2020) (Kane, J.).

      On this score, it is well-settled that pretrial detention under 18 U.S.C. § 3142,

on its face, does not violate the Fifth Amendment Due Process Clause. United States

v. Salerno, 481 U.S. 739, 742 (1987). Rather, only when the conditions amount to

punishment, and the detention is not reasonably related to a legitimate penological

goal, are a pretrial detainee’s due process rights violated. See Bell, 441 U.S. at 539;

Habbard, 399 F.3d at 159-60. Thus, “[a]bsent showing of an expressed intent to

punish on the part of the detention facility officials, ... if a particular condition or

restriction of pretrial detention is reasonably related to a legitimate governmental

objective, it does not, without more, amount to ‘punishment.’” United States v.

Cook, No. 3:16-CR-312 (M.D. Pa. April 22, 2020) (Mehalchick, M.J.) (quoting Bell,


                                          17
       Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 18 of 23




441 U.S. at 538-39). Specifically, in the context of the recent COVID-19 pandemic,

several courts have declined to hold that a pretrial detainee’s due process rights are

violated simply because they are incarcerated and at a higher risk of contracting the

virus. See e.g., Cook, No. 3:16-CR-312 (M.D. Pa. April 22, 2020) (Mehalchick,

M.J.); United States v. Frost, 2020 WL 1899561, at *4 (E.D. Mich. April 17, 2020);

United States v. Leake, 2020 WL 1905150, at *5 (D.D.C. April 17, 2020); United

States v. Stevens, 2020 WL 1888968, at *5 (E.D. Pa. April 16, 2020).

      Here, the defendant asserts that the conditions at Dauphin County Prison are

inadequate and further expose pretrial detainees to the dangers of contracting

COVID-19. While a number of the conditions alleged by Ortiz would clearly be

uncomfortable and unpleasant, nothing in Ortiz’s presentation supports an inference

that prison officials are imposing these conditions on the defendant as a punitive

measure. Quite the contrary, the Government has provided us with updates from the

Dauphin County Prison that outline the precautionary steps taken by prison officials

to combat the contraction and spread of COVID-19 in the prison. While there have

recently been several confirmed cases of COVID-19 from Dauphin County Prison,

the prison took steps to quarantine these individuals and have implemented testing

procedures for the inmates and staff within the prison. Thus, we find that the

defendant has not shown that the conditions of his confinement at Dauphin County

Prison have violated his right to Due Process under the Fifth Amendment.


                                         18
       Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 19 of 23




      Further, even if we accepted Ortiz’s invitation to assess the defendant’s

challenge to these prison conditions under the Eighth Amendment, this claim would

still fail. Under the Eighth Amendment, a prisoner’s rights are violated when prison

officials are deliberately indifferent to a serious risk of harm. Farmer v. Brennan,

511 U.S. 825, 834 (1994). In short, when “analyzing deliberate indifference, a court

must determine whether the prison official ‘acted or failed to act despite his

knowledge of a substantial risk of harm.’ A prisoner plaintiff must prove that the

prison official ‘knows of and disregards an excessive risk to inmate health or

safety.’” Garvey v. Martinez, 2010 WL 569852, at *6 (M.D. Pa. Feb. 11, 2010)

(quoting Farmer, 511 U.S. at 837, 841)). As we have noted:

      “When an Eighth Amendment claim arises in the context of a challenge
      to conditions of confinement, we must determine if prison officials
      acted with ‘deliberate indifference’ to the inmate's health. Farmer v.
      Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
      The objective inquiry is whether the inmate was ‘denied the minimal
      civilized measure of life's necessities.’ Hudson, 503 U.S. at 9, 112 S.Ct.
      995, 117 L.Ed.2d 156.” Fuentes v. Wagner, 206 F.3d 335, 345 (3d
      Cir.2000).

Smith v. Donate, No. 4:10-CV-2133, 2012 WL 3537017, at *13 (M.D. Pa. June 15,

2012), report and recommendation adopted, No. 4:10-CV-2133, 2012 WL 3537008

(M.D. Pa. Aug. 15, 2012). Further, it is undeniably clear that “the Constitution does

not mandate comfortable prisons.” Rhodes v. Chapman, 452 U.S. 337, 349, 101 S.

Ct. 2392, 2400, 69 L. Ed. 2d 59 (1981).



                                          19
       Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 20 of 23




      Judged by these exacting standards, Ortiz’s Eighth Amendment conditions of

confinement claims fail. On this score, the evidence indicates that the prison officials

have not been deliberately indifferent to the defendant’s needs, but rather are taking

affirmative steps to prevent the outbreak and spread of COVID-19. While there have

been some twenty-one confirmed cases of COVID-19, the officials at Dauphin

County Prison have suspended regular and contact visitation, have implemented

aggressive hand-sanitizing protocols, and continue to educate inmates on ways to

stay safe and healthy. Protocols have been put into place throughout the prison to

comply with the CDC guidelines, including keeping inmates contained in their

respective housing units, allowing them out of their cells in groups of ten people or

less, and giving them tablets to use in order to communicate with individuals outside

of the prison. Simply put, the prison has implemented specific health and safety

protocols to combat the outbreak and spread of COVID-19 in Dauphin County

Prison, actions that can hardly be characterized as “deliberate indifference” that

would constitute an Eighth Amendment violation.

      Finally, we note that this very general and sweeping argument attacking

custodial conditions at this facility is in our estimation simply too broad in its reach

to constitute the type of specific compelling reason for release contemplated by §

3142(i). Indeed, if we embraced the view espoused here by Ortiz, we would be

compelled to release all detainees housed at this facility simply because of the


                                          20
         Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 21 of 23




general conditions of their confinement. Since Ortiz has not shown that those

conditions of confinement are imposed in a punitive manner or deny detainees the

minimal civilized measure of life's necessities, we will decline this invitation.

      Accordingly, given that these grave concerns have not been addressed or

overcome by the defendant, we will deny the motion for temporary release.

   IV.     Conclusion

      Weighing and balancing these countervailing considerations we conclude that

the safety concerns that led us to order the detention of the defendant pending trial

have not been overcome by the defendant’s generalized concerns regarding the

spread of or exposure to the COVID-19 virus while incarcerated. Based upon these

findings, the defendant’s motion for temporary release pursuant to 18 U.S.C. §

3142(i) will be DENIED. “Because the Court is mindful that both the conditions in

. . . jail and the COVID-19 pandemic itself are both rapidly evolving, it will entertain

a renewed request for release if—at some point in the future—it becomes clear” that

there are compelling reasons that justify the defendant’s release. United States of

America v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30,

2020). Therefore, this order is entered without prejudice to renewal of this motion at

some future date should the defendant’s circumstances materially change.




                                          21
Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 22 of 23




An appropriate order follows.




                                /s/ Martin C. Carlson
                                Martin C. Carlson
                                United States Magistrate Judge




                                  22
       Case 1:19-cr-00259-JEJ Document 156 Filed 05/29/20 Page 23 of 23




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :     CRIM. NO. 1:19-CR-259-03
                                               :
      v.                                       :     (Judge Jones)
                                               :
                                               :     (Magistrate Judge Carlson)
ANDERSON ORTIZ                                 :

                                      ORDER

   In accordance with the accompanying Memorandum Opinion, the defendant’s

motion for temporary release pursuant to 18 U.S.C. § 3142(i) is DENIED. “Because

the Court is mindful that both the conditions in . . . jail and the COVID-19 pandemic

itself are both rapidly evolving, it will entertain a renewed request for release if—at

some point in the future—it becomes clear” that there are compelling reasons that

justify the defendant’s release. United States of America v. Lee, No. 19-CR-298

(KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30, 2020). Therefore, this order is

entered without prejudice to renewal of this motion at some future date should the

defendant’s circumstances materially change.

      So ordered this 29th day of May 2020.



                                        /s/ Martin C. Carlson
                                        Martin C. Carlson
                                        United States Magistrate Judge



                                          23
